Exhibit 10.74

 

 

Long-Term Incentive Overview

 

 

LOGO [g680668img74.jpg]

2018 Long-Term Incentive

Compensation Program Overview

February 2019 Grants

Senior Executives (Bands A-B and Other Category 1 Covered Executives)

There are three primary components of compensation at Fifth Third Bank: Base
salary, Variable Compensation (VC), and Long-Term Incentive Compensation (LTI).
The following pages, the Fifth Third Bancorp 2017 Incentive Compensation Plan
(“Plan”) and the applicable award agreements provide key details of the 2018 LTI
program for awards granted in February 2019. Please review this information
carefully to understand how this element of your compensation will be awarded
and delivered.

Compensation Philosophy at Fifth Third Bank

Fifth Third Bank pays for performance, both on an individual and a group basis
(i.e. division or region). We structure our market-based compensation programs
to target pay at the median of our peers for median performance and to provide
upside and downside for performance above and below median. We expect that our
highest performers will receive a significantly larger share of cash incentive
and long-term incentive awards with the lowest performers receiving little to no
awards.

Eligibility and Participation

Each year, we review and update our compensation programs to ensure alignment
with our business strategy, regulatory guidance, and the external market. The
Human Capital and Compensation Committee approves awards based on competitive
award levels and each participant’s impact on the growth and success of Fifth
Third. Awards to be granted to eligible employees in February 2019 will be
delivered as follows:

 

Band   Performance Shares  

 

Restricted Stock

Units

 

 

 

Stock Appreciation

Rights

 

     

Bands A-B &

 

45%

 

40%

 

15%

Other Category

1 Covered

Executives

 

 

This document constitutes part of a prospectus covering securities that have
been registered
under the Securities Act of 1933, as amended.   1



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

2019 Performance Share Awards

Performance Shares – An Overview:

A Performance Share is a long-term incentive compensation vehicle granted
pursuant to the Plan that gives participants the opportunity to receive a value
subject to achievement of specific performance goals tied to the grant. The
grant remains subject to forfeiture over a multi-year performance period with
shares earned based on achievement of the pre-determined performance metrics and
goals set forth below.

The Performance Period for Performance Shares is three years. For grants made in
February 2019 the Performance Period will run from Jan. 1, 2019, to Dec. 31,
2021, with payout, if any, occurring in February 2022 (as also outlined in the
Award Agreement).

Performance Definitions and Goals:

For Performance Shares, there are four performance criteria that are measured
and assessed before any shares are earned: a core performance metric of Return
on Average Common Equity (ROACE), two threshold goals of Efficiency Ratio and
Return on Tangible Common Equity (ROTCE) and the individual Risk Performance
Evaluation. ROACE and the Efficiency Ratio are used to determine payout levels,
and the ROTCE and Risk Performance Evaluation are used to determine whether
portions of grants should be forfeited. Each metric and how it is measured is
described below:

Return on Average Common Equity (ROACE)

The core performance metric for Performance Shares is Return on Average Common
Equity (ROACE). Fifth Third Bancorp’s ROACE is measured against the Bank’s peer
group as follows:

 

  •  

BB&T Corporation.

 

  •  

Citizens Financial Group.

 

  •  

Comerica Incorporated.

 

  •  

Huntington Bancshares Incorporated.

 

  •  

KeyCorp.

 

  •  

M&T Bank Corporation.

 

  •  

PNC Financial Services Group, Inc.

 

  •  

Regions Financial Corporation.

 

  •  

SunTrust Banks Inc.

 

  •  

U.S. Bancorp.

 

  •  

Zions Bancorporation.

ROACE Calculation: The number of performance shares earned is dependent upon the
ROACE achieved by Fifth Third Bancorp during the Performance Period commencing
Jan. 1, 2019, and ending Dec. 31, 2021, relative to the Peer Group set forth
above. For this purpose, ROACE is calculated as cumulative adjusted net income
available to common shareholders divided by average adjusted Bancorp common
shareholders’ equity during the Performance Period. Adjusted net income
available to common shareholders shall be determined based upon reported
financial results for each of the three fiscal years during the Performance
Period, adjusted for the following items:

 

  •  

changes in tax laws, generally accepted accounting principles, or other laws or
provisions affecting reported results

 

  •  

significant legal and regulatory settlements

 

  •  

asset write-downs, write-offs, dispositions, or sales (except Worldpay
investments) resulting from a change in business strategy

 

  •  

mark-to-market impacts on the Visa swap and gains associated with the redemption
or sale of Visa shares

 

  •  

merger-related, restructuring, early debt extinguishment, and
other-than-temporary impairment charges

 

  •  

gains or losses on securities

To the extent possible, the HC&CC also makes similar adjustments to the reported
performance of peer group members.

 

Confidential   2



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Average adjusted Bancorp common shareholders’ equity shall be determined based
upon reported financial results for each of the three fiscal years during the
Performance Period, adjusted to exclude accumulated other comprehensive income.

The tax rate applied to adjustments for purposes of calculating net income
available to common shareholders will be 21 percent over the Performance Period,
but will be modified if the U.S. corporate federal tax rates change during the
Performance Period in accordance with the published Internal Revenue Service
U.S. Corporation Tax Brackets & Rates.

At the end of the three-year Performance Period, cumulative adjusted results for
Fifth Third Bancorp and the peer institutions listed above will be stack ranked
and the performance level payout based on ROACE will be determined according to
the payout grid below.

Prior to payment, the Human Capital and Compensation Committee of the Board of
Directors will certify the results achieved and will retain the ability to
reduce the payout percentage at its discretion.

Efficiency Ratio

Efficiency Ratio is cumulative adjusted non-interest expense for the Performance
Period divided by cumulative adjusted revenue for such period based on reported
financial results. The revenue adjustments exclude the same items as ROACE over
the Performance Period. The Efficiency Ratio Performance Goal acts as a
threshold goal and is applied following the end of the Performance Period.

The Efficiency Ratio Performance Goal works such that regardless of the
percentage payout determined by the ROACE calculation, in order for the payout
percentage to be above 100 percent, the average annual Efficiency Ratio during
the Performance Period must be less than 68 percent. If the Human Capital and
Compensation Committee certifies that average Efficiency Ratio during the
Performance Period is higher than 68 percent, the maximum payout percentage for
Performance Shares will be 100 percent.

Payout Grid

 

 

Fifth Third Peer Institution Rank

 

 

 

Payout Percentage

 

1   150% 2   150% 3   150% 4   140% 5   120% 6   100% 7   100% 8   80% 9   60%
10   0% 11   0% 12   0%

For example: If Fifth Third Bancorp’s three-year cumulative ROACE performance
places Fifth Third as the 5th best among peer banks and the Efficiency Ratio is
less than 68 percent, the 2019 performance share award will pay out at
120 percent. In this example, if Efficiency Ratio was higher than 68 percent,
payout would be capped at 100 percent.

Performance Shares Earned

Following the end of the Performance Period, the Committee shall determine the
level of ROACE and Efficiency Ratio achieved during the Performance Period and
will certify results as such. The actual number of Performance Shares earned, if
any, will be determined by multiplying the participant’s number of granted
Performance Shares by the percentage payout result according to the ROACE payout
grid reduced as appropriate by the Efficiency Ratio.

 

Confidential   3



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

The number of performance shares that will be earned are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for all Types of LTI” section. It is possible earned shares can be further
reduced for failure to meet these additional provisions.

Except as otherwise provided herein, participants must be employed by Fifth
Third on the distribution date in order to earn any Performance Shares.

Distribution

Participants shall receive a number of shares of Fifth Third Bancorp stock equal
to the number of Performance Shares earned within 70 days following the end of
the Performance Period (or, if later, the date on which it has been determined
the extent to which the Performance Goals have been met). It is expected that
the Committee will certify performance for Performance Shares in February 2022.
The distribution of stock shall be net of any applicable taxes that Fifth Third
is required to withhold. The Plan Administrator shall reduce an appropriate
portion of the Fifth Third stock otherwise distributable to a participant to
satisfy the withholding liability.

Please note that at this time the IRS allows employers to withhold only a
statutory minimum amount of taxes. Tax withholding rates cannot be increased.

Dividend Equivalents – NEW!

Starting with the 2019 performance share grant, Fifth Third will pay dividend
equivalent payments on performance shares each time a dividend is declared
(typically quarterly). The amount of dividend equivalents received will be
determined by multiplying a participant’s number of unvested Performance Shares
by the stated dividend amount. Dividend equivalents will be accrued in cash and
will be paid out when the underlying Performance Shares are earned and
distributed.

Until distribution, any calculated dividends will be attached to the underlying
Performance Share grant and viewable on the Fidelity website. When the shares
are earned and approved for distribution, all accrued cash dividends attached to
the shares wlll be adjusted according to the percent payout achieved and then
will be paid in cash, net of any applicable taxes, to your Fidelity brokerage
account.

Impact of Termination

Except as otherwise provided below or in the Award Agreement, if the employment
or service of a participant terminates for any reason other than death,
disability or retirement, as defined in the Plan after the Performance Period
but prior to distribution date, all Performance Shares shall be forfeited and no
payment shall be made with respect thereto.

Participants who terminate employment during the Performance Period due to death
or disability as defined in the Plan shall earn Performance Shares determined
by: (i) multiplying the participant’s number of Performance Shares granted by
the participant’s number of full months of service during the Performance Period
divided by the number of full months in the Performance Period, (ii) and then
multiplying by the appropriate percentage payout set forth in the Performance
Level grid above (reduced as needed by the Efficiency Ratio threshold and any
portion forfeited due to failure to meet ROTCE and Risk Performance Evaluation
Goals).

Participants who retire, as defined in the LTI Program Overview “Additional
Information for All Types of LTI” section below, shall continue to be eligible
to receive Performance Shares as set forth in Performance Shares Earned section
above as if the participant remained employed through the distribution date;
provided however, that following retirement, participant’s Performance Shares
shall not be subject to forfeiture based upon a Risk Performance Evaluation
rating for any full calendar year in which participant did not work through Dec.
31.

 

Confidential   4



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

2019 Restricted Stock Units

Restricted Stock Units – An Overview

A Restricted Stock Unit (RSU) granted pursuant to the Plan is a long-term
incentive vehicle that gives a participant a conditional right to Fifth Third
Bancorp common stock following a multi-year vesting period. The units are
considered “restricted” or “conditional” until they vest.

Restricted Stock Unit Vesting (also referred to as “Distribution”)

On the anniversary of the grant date over a three-year vesting period, one-third
of the Restricted Stock Unit grant will vest. On the vesting date (or,
“distribution date”), one-third of the granted units convert to Fifth Third
Bancorp common stock and shares are issued and registered in each participant’s
name by the Bancorp. These shares are delivered to the participant’s Fidelity
Brokerage Account net of any applicable taxes that Fifth Third is required to
withhold. The Plan Administrator shall reduce an appropriate portion of the
Fifth Third stock otherwise distributable to satisfy the withholding liability,
unless an election is made on Fidelity’s website to pay the tax obligations with
cash available in the participant’s Fidelity brokerage account. If the cash
election is chosen, there must be enough cash in the brokerage account to cover
the entire tax obligation owed one full week before the vest date. Please the
that at this time the IRS allows employers to withhold only statutory minimum
amount of taxes. Tax withholding rates cannot be increased.

The number of RSUs that vest each year are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for All Types of LTI” section.

Dividend Equivalents – NEW

Fifth Third will pay dividend equivalent payments each time a dividend is
declared (typically quarterly). The amount of dividend equivalents received will
be determined by multiplying a participant’s number of unvested RSUs by the
stated dividend amount. Starting with the 2019 RSU grant, dividend equivalents
will be accrued in cash and will be paid out when the underlying RSUs are earned
and distributed.

Until distribution, any calculated dividends will be attached to the underlying
RSUs and viewable on the Fidelity website. When shares are earned, all accrued
cash dividends attached to the earned shares will be paid in cash, net of
applicable taxes, to your Fidelity brokerage account.

Impact of Termination

Except as otherwise provided below or in the Award Agreement, if the employment
or service of a participant terminates for any reason other than death,
disability or retirement, all unvested Restricted Stock Units shall be forfeited
and no distribution shall be made with respect thereto.

Participants who terminate employment due to death or disability as defined in
the Plan shall immediately vest in all unvested Restricted Stock Units upon
death or disability. Distribution of the shares of Fifth Third Common Stock will
be made following such date.

Participants who retire, as defined in the “Additional Information for All Types
of LTI” section, shall continue to vest in Restricted Stock Units and
distribution of shares of Fifth Third Common Stock shall be made on the
applicable annual vesting dates.

 

Confidential   5



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

2019 Stock Appreciation Rights

Stock Appreciation Rights - An Overview

A Stock Appreciation Right Award (SAR) is a long-term incentive vehicle granted
pursuant to the Plan that gives a Participant a conditional right to receive
Fifth Third common stock of a value equal to any appreciation in the value of
Fifth Third common stock between the Grant Date of the award and the date the
Stock Appreciation Right is exercised following vesting.

Stock Appreciation Rights Vesting

Stock Appreciation Rights will vest in equal installments over the multi-year
period set forth in the Award Agreement. Stock Appreciation Rights granted in
February 2019 will vest in one-third increments over three years.

The number of SARs that vest each year are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for All Types of LTI” section.

Exercise of Stock Appreciation Rights

Participants holding vested Stock Appreciation Rights may initiate an exercise
at netbenefits.fidelity.com indicating the number of Stock Appreciation Rights
they would like to exercise. At exercise, stock is received at a value equal to
the appreciation of the stock from the grant date to the date the rights are
exercised. Stock Appreciation Rights are payable and settled in stock net of
applicable taxes at the time of exercise.

 

 

  Stock Appreciation Rights: Sample Exercise

 

 

           

The example at right shows the potential value of your Stock Appreciation Rights
assuming that:

 

•  You are granted 1,000 stock

   appreciation rights in

   February 2019.

  

 

Assumptions:

 

       

 

Calculation:

 

             

 

Market value per

share at

exercise date

   $40    SARs granted    1,000   

 

Exercise price

 

   $30

 

•  The grant price is $30 (fair

   market value on the date of your grant).

 

•  You are 100 percent vested in

   2022 (1/3 vests every year

   over three years).

 

•  You exercise 1,000 stock

   appreciation rights when the

   stock is valued at $40 per

   share.

  

 

Exercise price

 

 

 

   $30   

 

Increase in value

per share

   $10   

 

Exercise date

 

   5/20/2022    Number of SARs    1,000   

 

Market value per

share at exercise

date

 

   $40   

Total gain

($10.00x1,000)

   $10,000       

 

SARs exercised

 

   1,000    Taxes withheld (35%)    $3,500   

Tax rate

 

   35%   

 

Gain net of taxes

   $6,500             

 

 

Number of shares to employee

($6,500/$40)

   162*

*In the event of fractional shares, the participant will receive cash equivalent
to the fractional share value deposited into his/her Fidelity account.

The above is for illustration purposes only and not a guarantee of future stock
price appreciation.

 

Confidential   6



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Grant Expiration Date

Each unexercised Stock Appreciation Right shall expire upon the 10th anniversary
of its Grant Date set forth in the Award Agreement.

If an expiration date falls on a day where the NASDAQ market is not in session
(i.e.. over a weekend) the grant will expire at 4pm on the LAST trading day
before the expiration date. Example: the ten year anniversary date (expiration
date) falls on a Saturday; the last day to exercise the SAR would be the last
trading day before the expiration date, 4pm EST Friday.

NOTE: For any SAR that is at least $0.01 “in-the-money” at 4pm EST on the
expiration date (i.e. FITB stock price is higher than the exercise price of the
grant)”, Fidelity will initiate an automatic exercise of all shares set to
expire. This “auto-exercise” feature insures that any benefit attached to an
award at expiration is realized and not lost.

Impact of Termination

Except as otherwise provided herein or in the Award Agreement, if the employment
or service of a participant terminates for any reason, a participant shall have
90 days from the separation date to exercise any vested or “exercisable” Stock
Appreciation Rights held as of the separation date.

Except as otherwise provided herein or in the Award Agreement, if employment or
service of a participant terminates for any reason other than death, disability
or retirement, all unvested Stock Appreciation Rights shall be forfeited and no
payment shall be made with respect thereto.

Participants who terminate employment due to death or disability as defined in
the Plan may immediately exercise all Stock Appreciation Rights granted to
participant (whether or not vested and exercisable as of the date of death or
disability) on or before the expiration date set forth in the Award Agreement.

Participants who retire, as defined in the “Additional Information for All Types
of LTI” section, shall continue to vest in Stock Appreciation Rights on the
applicable vesting dates. Such awards shall be exercisable following the
applicable vesting dates until the expiration dates.

How many SARs will I receive?

Each SAR is assigned an economic value based on the stock price at the time of
grant, as well as other factors including the term of the SAR, shares available
for awards and the volatility of Fifth Third stock. For example, for awards
granted in February 2018, the economic value assigned to each SAR was $11.33.
For an individual receiving a long-term incentive award of $100,000, 15 percent
of that award ($15,000) was delivered in SARs. The number of SARs representing
that $15,000 of value was calculated in this way: $15,000 divided by $11.33
equals 1,324 SARs.

 

Confidential   7



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

An Overview of Performance Shares, Restricted Stock Units and Stock Appreciation
Rights

The following is an overview of the key characteristics of each award type:

 

 

Feature

 

  

 

Performance Shares

 

  

 

Restricted Stock Units

 

  

 

Stock Appreciation Rights

 

    Definition    A performance share is a long-term incentive compensation
vehicle that vests over a multi-year period, and derives value based on
achievement of predetermined long-term performance objectives.    Restricted
stock units are equivalent to shares of common stock that cannot be sold until
the vesting restrictions lapse.   

A stock appreciation right (SAR) is not an actual share of stock but rather the
right to receive stock of a value equal to the appreciation of the stock from
the grant date to the date the stock appreciation right is exercised.

 

   

 

Value

  

 

The value of the performance shares will be based on the achievement of the
performance goals.

  

 

The value of the unit equals the stock’s market price.

  

 

When you exercise your stock appreciation rights, you will receive shares equal
to the difference between the value at grant and the then current fair market
value.

 

   

 

Vesting

  

 

Vesting of performance shares is three years. The performance period is Jan. 1,
2019-Dec. 31, 2021.

  

 

Vesting of your restricted stock units may vary by grant. For this annual grant,
restricted stock will vest 1/3 per year over three years on the anniversary of
the grant date.

  

 

Vesting of your stock appreciation rights may vary by grant. For this annual
grant, stock appreciation rights will vest 1/3 per year over three years on the
anniversary of the grant date.

 

   

 

Grant Price

  

 

Not applicable

  

 

Not applicable

  

 

The closing price of the stock on the date of grant.

 

   

 

Grant Term

  

 

Not applicable

  

 

Not applicable

  

 

10 years from the date of the grant.

 

   

 

Dividends

  

 

You are eligible to receive dividend equivalents on your unvested performance
shares.

  

 

You are eligible to receive dividend equivalents on your unvested units.

  

 

You are not eligible to receive dividends or dividend equivalents on your
unexercised SARs.

 

   

 

Voting Rights

  

 

You do not have voting rights on your performance shares.

  

 

You do not have voting rights on your unvested restricted stock units.

  

 

You do not have voting rights on your stock appreciation rights.

 

   

 

Taxation

  

 

Dividend equivalents on unvested performance shares are subject to ordinary
income tax. Taxes are reflected on your pay statements and W-2.

  

 

You are subject to tax on the market value of the award on the vesting date.
Dividend equivalents on unvested units are subject to ordinary income tax. Taxes
are reflected on your pay statements and W-2.

 

  

 

You are subject to tax on the increase in value between the grant date and the
date on which you exercise your stock appreciation rights. Taxes are reflected
on your pay statements and W-2.

 

   

 

Transactions

subject to insider trading restrictions, market conditions and the stock
ownership policy

 

  

 

Upon vesting, you can:

 

•  Hold the shares.

 

•  Sell the shares.

 

•  Transfer the shares.

  

 

Upon vesting, you can:

 

•  Hold the shares.

 

•  Sell the shares.

 

•  Transfer the shares.

  

 

Upon vesting, you can:

 

•  Exercise the Stock Appreciation Rights, prior to expiration.

 

•  Hold or sell any shares that are paid to you as stock.

 

•  Transfer any shares that are paid to you as stock.

 

   

 

Confidential   8



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Additional Information for

All Types of LTI

Grant Notification and Accepting Your Award

Managers will communicate an award amount. Awards will be housed at Fidelity
Investments. Once an LTI award is viewable on the Fidelity website, participants
will receive an internal email communication containing a link to accept the
award. This email will contain instructions for navigating the Fidelity website;
www.netbenefits.fidelity.com. Awards must be accepted by following the
instructions contained within that email within six weeks of the email date.

Performance-based Vesting Applicable to RSUs and SARs

Adjusted Return on Tangible Common Equity (ROTCE)

ROTCE means the adjusted return on tangible common equity of Fifth Third
Bancorp. Returns are calculated as cumulative adjusted net income available to
common shareholders for the three fiscal years during the Performance Period
divided by average tangible common equity (TCE). TCE is calculated as the
weighted average sum of reported average Bancorp shareholder’s equity less
average preferred stock, goodwill, and intangible assets, other servicing rights
(excluding mortgage servicing rights) and accumulated other comprehensive income
for each of the three fiscal years during the Performance Period.

Adjusted net income available to common shareholders shall be determined based
upon reported financial results for each of the three fiscal years during the
Performance Period, adjusted for the following items:

 

  •  

changes in tax laws, generally accepted accounting principles, or other laws or
provisions affecting reported results

 

  •  

significant legal and regulatory settlements

 

  •  

asset write-downs, write-offs, dispositions, or sales (except Worldpay
investments) resulting from a change in business strategy

 

  •  

mark-to-market impacts on the Visa swap and gains associated with the redemption
or sale of Visa shares

 

  •  

merger-related, restructuring, early debt extinguishment, and
other-than-temporary impairment charges

 

  •  

gains or losses on securities

To the extent possible, the HC&CC also makes similar adjustments to the reported
performance of peer group members.

The tax rate applied to adjustments for purposes of calculating net income
available to common shareholders will be 21 percent over the Performance Period,
but will be modified if the U.S. corporate federal tax rates change during the
Performance Period in accordance with the published Internal Revenue Service
U.S. Corporation Tax Brackets & Rates.

ROTCE (determined in the same manner for all award types) for Fifth Third
Bancorp for the fiscal year ending immediately prior to the anniversary date of
the grant must meet or exceed 2 percent. If the ROTCE threshold is not met in
any one of the three years during the vesting period (2020, 2021, 2022),
one-third of the Performance Share grant will be forfeited and one-third of the
RSU and the SAR grants may be forfeited at the Human Capital and Compensation
Committee’s (the Committee) discretion. In addition, the Committee has
discretion to forfeit up to 100 percent of all unvested grants of any type.

 

Confidential   9



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Individual Annual Risk Performance Evaluation

The vesting of LTI is also subject to an individual risk management performance
vesting condition. A participant’s individual Annual Risk Performance Evaluation
is completed by the chief risk officer of Fifth Third Bancorp. For any fiscal
year ending during the vesting period for which a Participant receives a rating
less than “Achieves” on the annual Risk Performance Evaluation, the Committee
has the discretion on an individual case-by-case basis to forfeit up to
100 percent of the Performance Shares, and unvested RSUs and SARs. In making its
decision, the Committee will take into consideration the magnitude of the event
and the accountability level of the participant.

Designation of a Beneficiary

Beneficiaries must be designated in two separate places:

At Fifth Third Bank:

You may designate a person or persons to receive any rights to which you would
be entitled under the plan in the event of your death. These rights will apply
to your unvested/unexercised LTI grants only. If you fail to designate a
beneficiary, then your estate shall be deemed to be the beneficiary. To
designate a beneficiary, go to HR Direct Online > Benefits > Enrollment >
Anytime Events and click on the Long-Term Incentive Compensation Beneficiary
link.

At Fidelity:

You also are able to designate a beneficiary at Fidelity for awards that have
been distributed to your Fidelity brokerage account. This allows a person or
persons to receive all of the proceeds of your Fidelity brokerage account,
including vested Fifth Third shares, in the event of your death. If a
Participant chooses not to designate a beneficiary, the estate shall be deemed
to be the beneficiary even if you have designated a beneficiary for your
unvested LTI awards through HR Direct. To designate a beneficiary at Fidelity,
visit Fidelity.com > Customer Service > Update Your Profile > Beneficiaries.
Then, complete the steps that follow.

Non-transferability

LTI awards may not be assigned, transferred or pledged in any manner, and may be
exercised only by a Participant during his or her lifetime. In the event of a
participant’s death, the beneficiary (or, if none, the estate) shall have the
right to exercise any stock appreciation rights or sell any restricted stock
held by the participant at death in accordance with Plan terms.

Retirement

Retirement means termination of employment as a Fifth Third employee by a
participant who is at least 55 years of age, who also has completed five or more
years of consecutive service, and for whom the combination of age and years of
service is greater than or equal to 65.

NOTE: For the purposes of Stock Appreciation Rights; anyone meeting age 50 with
five or more years of consecutive service, and for whom the combination of age
and years of service is greater than or equal to 60, will be able to retain
their VESTED stock appreciation rights for the full remaining term of the grant.

Impact of Awards on Other Terms and Conditions of Employment

The granting of an award is at the sole discretion of Fifth Third. Fifth Third
is not obligated to make any award or permit any award to be made in the future.
Nothing in these awards constitutes an obligation or guarantee with respect to
the value of any award.

By accepting a grant agreement, you will be accepting and entering into the
Confidential Information and Non-Solicitation Agreement attached to your grant
agreement. Please be sure to read and understand this agreement prior to
accepting your award.

Finding the Plans

A general description of the tax effect of this award is included in the
prospectus for Fifth Third’s equity compensation plans. You can locate the 2017
Incentive Compensation Plan and the 2017 Incentive Compensation Plan Prospectus
by logging on to your Fidelity account at www.netbenefits.fidelity.com. They
also can be found in the initial email communication for grant acceptance and on
our internal HR Info Center (HR Direct > HR Info Center > Document Library >
Benefits under “Wealth Accumulation/Retirement”).

 

Confidential   10



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Stock Ownership Guidelines

Stock ownership guidelines vary by salary band.

 

     Stock Ownership Guideline Executive Band                

Multiple of Base Salary

 

 

A    

 

   6x

 

B1    

 

   3x

 

B2    

 

   2x

 

Section 16 C    

 

   2x

Executives not designated as Section 16 officers are required to retain
50 percent of the net after tax shares received from any exercise or any vest
until the ownership guidelines are met. Executives designated as Section 16
officers are required to retain 100 percent of net after tax shares received
from any exercise or any vest until the ownership guidelines are met.

Please note that all shares obtained from awards made under any one of Fifth
Third’s Incentive Compensation Plans apply to this requirement, regardless of
when an individual became an executive or a Section 16 officer.

Ownership will include shares owned individually and by immediate family
members, restricted stock not yet vested, and shares purchased through the
employee stock purchase plan.

Executives have up to five years to achieve the share ownership requirements
highlighted above.

Section 16 executive officers are prohibited from engaging in speculative
trading or hedging strategies with respect to Fifth Third Bancorp securities.
Any hedged shares for non-Section 16 Officers are excluded from the calculation
of ownership levels when analyzing progress towards meeting the stock ownership
guidelines.

 

Note: All executive compensation plans, including the Long-Term Incentive
Compensation Plan, are automatically amended as necessary to comply with
requirements and/or limitations under Company policy, any laws, rules,
regulations, or regulatory agreements up to and including revocation of the
award.

-The 2017 shareholder-approved Incentive Compensation Plan governs all awards.
This material is an overview for reference.

 

Confidential   11